Citation Nr: 1701978	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-38 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for a low back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for bilateral arthritis of the knees.

3.  Entitlement to service connection for sinusitis, to include as secondary to asthma with allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The issues of entitlement to an increased rating for a low back strain and entitlement to service connection for bilateral knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sinusitis was not present in service or for years thereafter, and is not etiologically related to service or to a service-connected disability.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2016); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In November 2007, the Veteran filed a claim seeking service connection for sinusitis as secondary to her service connected asthma.

Service treatment records note a history of asthma, and complaints of chest pain with shortness of breath and coughing, with findings of some bronchospasm.  There is no evidence of sinusitis or any related disorder.  As noted, the Veteran is service connected for her asthma and allergic rhinitis.

VA treatment records show complaints of asthma, chest pain and sinus congestion.  In 2002, the Veteran was diagnosed with acute sinusitis, likely secondary to allergic rhinitis.  She was advised to use a nasal corticosteroid daily.  There is no evidence of a diagnosis of chronic sinusitis, confirmed by X-ray or any other diagnostic testing.

On VA examination in February 2003, the Veteran reported that upon her return to the United States in 1988, she developed a head cold, with stuffiness of the nose and some pain and pressure around the sinus.  She claims she was diagnosed at that time in the emergency room with rhinitis and treated with medication.  She reported that she continued to have occasional stuffiness and head cold, and was once told she had sinusitis and treated with medication.  The examiner also noted that the Veteran had a history of asthma, for which she used an inhaler.  There was no indication of any X-rays or surgery done on the sinuses.  Examination of the nose showed no dorsal deformity.  The anterior rhinoscopy showed septum almost in midline.  There was adequate airway in both nostrils.  Turbinates were slightly hypertrophic, but mucosa was pale and there was no evidence of any infection.  The mucus drainage in both nostrils was clear and of normal amount.  There was no evidence of any polyposis.  Examination of oropharynx and hypopharynx was within normal limit.  Neck showed no mass or adenopathy.  The examiner's diagnosis was chronic rhinitis.

Treatment records from Kaiser Permanente dated from February 2005 to November 2006, show treatment for asthma and diagnoses of recurrent sinusitis and acute sinusitis.  

On VA examination in July 2011, the Veteran reported some kind of sinus problem with over-the-counter medication only.  X-rays from 1994 and 2008 showed normal sinuses.  There was no history of hospitalization or surgery, trauma, neoplasm, nasal allergy or osteomyelitis, and no clinical findings of sinusitis or diagnosis made by X-ray.  The Veteran reported a history of sinusitis with one episode of non-incapacitating episodes per year, with symptoms of sinus pain and purulent drainage.  Rhinitis symptoms at that time included nasal congestion.  There were no sinus symptoms observed on physical examination.  There is a history of asthma and you are on inhaler albuterol (pm) and mometasone daily.  There was no soft palate abnormality.  There were no signs of nasal obstruction, polyps, septum deviation, rhinoscleroma, tissue loss, scarring or deformity.  There was permanent hypertrophy of turbinates from bacterial rhinitis.  There were no residuals of pharynx, including nasopharynx.  Diagnostic and clinical tests conducted in October 2008 were normal.  Current tests revealed no evidence of acute intracranial hemorrhage, midline shift, mass effect, or large territory infarction.  The orbits, suprasellar region, and cerebellum were within normal limits.  The ventricles and basal cisterns were patent and normal in size and configuration.  There were no extra-axial fluid collections or masses.  The visualized paranasal sinuses and mastoid air cells were well aerated and clear.  The visualized osseous structures were intact.  X-rays taken in December 1984 revealed no evidence of acute sinusitis.  

Diagnosis was chronic allergic rhinitis with medication as needed.  A diagnosis of acute sinusitis, treated and resolved was provided.  It was noted that there were no residuals, and no evidence of chronic sinusitis.  The examiner also noted that X-rays in 1994 and 2008 shoed no evidence of chronic sinusitis.  Furthermore, there was a history of nasal congestion, being treated with over-the-counter medication only and hypertrophy turbinates, suggesting a diagnosis of allergic rhinitis.  As such, the examiner opined that sinusitis is not likely due to service-connected asthma or allergic rhinitis.

As discussed above, while the Veteran may have experienced several bouts of acute sinusitis, the medical evidence of record fails to show that she has chronic sinusitis.  
 
As a lay person, the Veteran is competent to report what comes to her through her senses, and can therefore identify sinus symptoms such as congestion.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, she lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a chronic sinus condition.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  To this end, as noted, the Veteran is already service connected for asthma with allergic rhinitis, which could produce symptoms in the same general anatomical region as sinusitis.  It is for this reason that medical expertise is needed.

Unfortunately, as explained, chronic sinusitis has simply not been found by physical examination and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for sinusitis is denied. 


ORDER

Service connection for sinusitis is denied.


REMAND

Low Back Strain

The last VA examination for the Veteran's low back disability was conducted over five years ago, in June 2011.  A remand is warranted to obtain a contemporaneous spine examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

Bilateral Arthritis of the Knees

The Veteran contends that her currently diagnosed bilateral knee arthritis is related to knee injuries in service.

Service medical records show that the Veteran was seen in September 1985 with complaint of swollen knees, calves and thighs.  She had been on guard duty and was on her feet a lot.  On examination, there was minimal edema, no calf tenderness, full range of motion without pain.  She was diagnosed with myalgia and treated with Motrin and restriction of some physical activity.  In September 1986, she complained of injury to the left knee after a fall down stairs.  There was minimal swelling in the left knee with tenderness along the left patella.  There was full range of motion.  The diagnosis was bony/tender contusion, and treatment included heat application and restriction of physical activity for 4 days.  The remainder .of the service treatment records are negative for a bilateral knee disorder, and the January 1988 separation examination shows the lower extremities were normal.  

Post-service VA examinations in June 1988 and March 199 are both negative for any knee disorders.  However, treatment records from Kaiser Permanente dated from February 2005 to November 2006 show complaints of leg pain, and a diagnosis of degenerative joint disease of the bilateral knees.  Therefore, the requirement of a current disability has been met.

Given the in-service complaints of knee problems, and the presence of a current bilateral knee disability, the Board believes a medical opinion is required to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2015 on. 

2.  Schedule the Veteran for a VA examination to evaluate her service-connected low back strain.  

3.  Schedule the Veteran for a VA examination to determine the etiology of her bilateral knee disabilities. The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that a current knee disability either began during or was otherwise caused by her military service.  Why or why not?  

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


